Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding claim 15, Fuwa et al (US 2011/0109016 A1) discloses a powder bed fusion additive manufacturing machine comprising (figure 7-9): a manufacturing chamber comprising a horizontal working plane (26), at least one manufacturing zone situated in the horizontal working plane (4), and at least one source of heat or of energy (31) used to selectively melt a layer of an additive manufacturing powder deposited inside the manufacturing chamber [0049]; at least one mobile powder-receiving surface (7) able to move in a vicinity of a manufacturing zone situated inside the manufacturing chamber; a powder-spreading device (70) for spreading the additive manufacturing powder on the at least one mobile powder-receiving surface from the at least one mobile powder-receiving surface toward the manufacturing zone; and at least one powder-distribution device (5) distributing additive manufacturing powder over at least one mobile powder-receiving surface; wherein the at least one powder-distribution device is mounted fixedly with respect to the manufacturing chamber (figures 7-9), wherein the at least one powder-distribution device is separated from the manufacturing chamber by a wall (57), 2 54254567-v1wherein the at least one powder-distribution device comprises a buffer reservoir (53) connected to a powder supply and a powder-distribution point beneath which the at least one mobile powder-receiving surface moves, wherein the powder-distribution point (M) is situated in a housing held firmly against the horizontal working plane and is connected in a fluidtight manner to the manufacturing chamber via an opening (55b) in the wall separating the at least one powder-distribution device and the at least one manufacturing zone (figure 9), and wherein 
As for Applicant’s arguments regarding fluidtight, given the broadest reasonable interpretation, fluidtight is interpreted to prevent the powder from transferring over which is accomplished by the covering member of 57 [0073-0074]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           


/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743